Citation Nr: 0907694	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-29 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for left knee 
instability, status post arthroplasty, currently evaluated as 
30 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the left leg, prior to May 4, 2005.

3.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the left leg, from May 4, 2005.

4.  Entitlement to an increased rating for degenerative 
disease of the right knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated April 2005, the RO denied the 
Veteran's claim for an increased rating for each knee, 
varicose veins of the left leg (then evaluated as 10 percent 
disabling), and for a total rating.  Based on the receipt of 
additional evidence, the RO, by rating decision dated July 
2006, assigned a 20 percent evaluation for varicose veins of 
the left leg, effective May 4, 2005.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
instability, and no more than slight limitation of motion.  
There is no objective evidence of painful motion or weakness.  

2.  Prior to May 4, 2005, the Veteran's varicose veins of the 
left leg were manifested by varicosities.  Persistent edema 
was not shown.

3.  From May 4, 2005, there is no clinical evidence of stasis 
pigmentation, persistent edema or eczema.

4.  The Veteran's right knee disability is manifested by full 
range of motion with no evidence of pain on motion or 
instability.  

5.  The Veteran has been granted service connection for left 
knee instability, status post arthroplasty, evaluated as 30 
percent disabling; varicose veins of the left leg, evaluated 
as 10 percent disabling from November 1999, and 20 percent 
disabling from May 4, 2005; low back strain with 
osteoarthritis and degenerative disc disease, evaluated as 10 
percent disabling; and for degenerative disease of the right 
knee, evaluated as 10 percent disabling.  The combined 
schedular evaluation was 50 percent, prior to May 4, 2005, 
and 60 percent from May 4, 2005.

6.  The Veteran completed two years of college and has work 
experience in maintenance.  He last worked in April 2006.

7.  His service-connected disabilities are not so severe as 
to prevent him from engaging in employment consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for left knee 
instability, status post arthroplasty, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5055, 5256, 5260, 5261 (2008).  

2.  A rating in excess of 10 percent for varicose veins of 
the left leg, prior to May 4, 2005, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120.

3.  A rating in excess of 20 percent for varicose veins of 
the left leg, from May 4, 2005, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120.

4.  A rating in excess of 10 percent for degenerative disease 
of the right knee is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2008).  

5.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In a November 2004 letter, issued prior to the rating 
decision on appeal, and in a February 2008 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate claims for an increased 
rating and a total rating, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.   The 
letters informed the Veteran he could submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disabilities.  

In addition, a March 2006 letter, and February and June 2008 
letters advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of impairment 
for his claimed conditions, and the effect that the 
conditions have on his employment and daily life.  The notice 
also provided examples of pertinent medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a higher rating.  The 
letters also advised the appellant of the evidence needed to 
establish an effective date.  The June 2008 letter advised 
the Veteran of the relevant rating criteria for the 
disabilities on appeal.  The case was last readjudicated in 
August 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records, VA examination reports, Social Security 
Administration records, the Veteran's vocational 
rehabilitation folder, statements from the Veteran's spouse, 
and the testimony of the Veteran at a hearing before the 
undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been a very active 
participant in the claims process by contacting medical 
providers and requesting they submit specific medical 
opinions to support his claims, providing medical evidence, 
providing written argument, and testifying at a hearing.  
Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Increased ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45.

A.  Knees

A 60 percent evaluation may be assigned for knee replacement 
(prosthesis) with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, rate by analogy to diagnostic codes 5256, 5261, or 
5262.  The minimum rating is 30 percent.  Diagnostic Code 
5055.

A 40 percent evaluation may be assigned for ankylosis of the 
knee in flexion between 10 and 20 degrees.  With ankylosis at 
a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, a 30 percent evaluation may be 
assigned.  Diagnostic Code 5256.

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Diagnostic Code 
5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  When extension is 
limited to 5 degrees, a noncompensable will be assigned.  
Diagnostic Code 5261.

Malunion of the tibia and fibula of either lower extremity 
warrants a 20 percent rating when the disability results in 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent rating if there is loose 
motion requiring a brace.  Diagnostic Code 5262.

The evidence supporting the Veteran's claim for an increased 
rating for his left knee disability includes his statements 
and some of the medical evidence.  When he was examined by 
the VA in January 2005, it was reported that there was 
moderate laxity of the medial collateral ligament and the 
anterior cruciate ligament when they were stressed in a 
valgus and anterior posterior manner.  A private physician, 
S.A.K., M.D., reported in May 2005 that the Veteran had 
continued difficulty with instability of the left knee, as 
well as severe painful motion and weakness in that extremity.  
In an August 2006 letter, she asserted that the Veteran had 
significant instability in his left knee due to degenerative 
joint disease and other injuries.  Another private physician 
noted in August 2006 that the Veteran had moderate 
instability with four to five millimeters of laxity with both 
varus and valgus stress and probably three to four 
millimeters of laxity in flexion and probably one centimeter 
or slightly more of anteroposterior translation.  The 
examiner commented that the Veteran had chronic, severe pain 
in the left knee.  

The evidence against the Veteran's claim includes the medical 
evidence of record.  The Board points out that on the January 
2005 VA examination, there was no instability of the lateral 
collateral ligament.  Range of motion was from 0 to 123 
degrees, demonstrating very slight limitation of motion.  The 
examiner noted that there were no additional limitations 
after repetitive motion.  An X-ray study of the left knee in 
May 2005 demonstrated that the prosthesis was in good 
position and alignment, and there was no radiographic 
evidence of loosening.  The March 2008 VA examination 
revealed no effusion, redness, swelling or tenderness.  There 
was only mild to moderate laxity on stressing the left knee 
prosthesis.  Range of motion was from 0 to 120 degrees, 
without observed manifestation of pain or additional 
limitation after repetitive motion.  

The Board acknowledges that a private physician commented 
that the Veteran had severe painful motion and weakness in 
the left knee.  The Board observes that this comment was not 
accompanied by any examination findings.  Similarly, when 
another private physician said the Veteran had severe left 
knee pain, the examination report made no mention of pain on 
testing.  The Board concludes that the medical findings made 
during the course of the VA examinations are of greater 
probative value than the statements made by the Veteran and 
his private physicians.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for left knee instability, 
status post arthroplasty.

The Board has considered whether evaluating his left knee 
disorder separately for instability and arthritis would yield 
a higher evaluation than the single rating under Diagnostic 
Code 5055.  However, as his range of motion would not be 
compensable, separate ratings would not result in an 
evaluation greater than the 30 percent he currently receives.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  
Moreover, there is no evidence of nonunion of the tibia and 
fibula.  Therefore, Diagnostic Code 5262 is not for 
application.

The Board will now address whether a higher rating is 
warranted for the Veteran's right knee disability.  The 
evidence supporting the Veteran's claim includes his 
statements and some medical evidence.  In this regard, the 
Board notes that the VA examination of January 2005 revealed 
limitation of motion of the right knee.  He had mild crepitus 
with range of motion.  In addition, a private physician 
reported in May 2005 that the Veteran had degenerative 
disease in his right knee with painful range of motion and 
tenderness.  She stated that he had constant flare ups.  

The evidence against the Veteran's claim includes the reports 
of two VA examinations.  Although the Veteran had limitation 
of motion of the right knee at the time of the January 2005 
VA examination, it was minimal, and not to a compensable 
degree.  His range of motion was 0 to 123 degrees.  

Full range of motion of the right knee was reported by a 
Social Security Administration examination in November 2006.  

The Veteran was most recently examined by the VA in March 
2008.  It is significant to point out that the Veteran had 
full range of motion of the right knee and there was no 
observed manifestation of pain or additional limitation after 
repetitive motion.  There was no swelling, effusion, redness 
or tenderness.  It was also reported that the knee was stable 
on stressing it in an anterior-posterior, valgus and varus 
manner.  

In summary, the objective medical findings are of greater 
probative value than the Veteran's contentions, and fail to 
establish that a higher rating is warranted.  In the absence 
of compensable limitation of motion, there is no basis on 
which the Veteran's claim may be granted.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for a higher rating for degenerative 
disease of the right knee.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating for 
either knee disability.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  
However, the VA examination failed to demonstrate the 
presence of pain or weakness in the range of motion of either 
knee.  Therefore, a higher rating is not warranted under 
these provisions.

The Board also has considered VA General Counsel Opinions 
regarding separate ratings for arthritis and instability of 
the knee under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97, VAOPGCPREC 9-98.  The Board notes that there is no 
indication that the Veteran has instability of the right 
knee.  Accordingly, the Board finds that separate ratings are 
not warranted.  

Additionally, VA General Counsel has held that separate 
ratings may be assigned for limitation of flexion and 
extension of the knee.  VAOPGCPREC 9-2004.  As the Veteran 
has not had flexion or extension limited to a compensable 
degree at any point during the course of the appeal for 
either knee, separate ratings for limitation of extension and 
flexion are not warranted.

B.  Varicose veins 

Varicose veins are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Under that code, a 10 percent 
evaluation is warranted for varicose veins manifested by 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 20 
percent evaluation is warranted for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for massive board-like edema with constant pain at 
rest.  Diagnostic Code 7120.

A note following Diagnostic Code 7120 provides that the 
evaluations are for involvement of a single extremity and 
that if more than one extremity is involved, each extremity 
is to be separately rated.

The initial question is whether a rating in excess of 10 
percent is warranted prior to May 4, 2005.  The evidence 
supporting the claim includes his statements and statements 
from private physicians.  In July and August 2004 statements, 
the private physicians noted that the Veteran had 
varicosities of his left leg.  One physician stated that they 
were painful and that the Veteran had swelling with prolonged 
standing.  

The evidence against the Veteran's claim includes the medical 
evidence of record.  The Board acknowledges that when he was 
examined by the VA in January 2005, trace edema was noted at 
the left ankle.  He had normal posterior tibial and Dorsalis 
pedis pulses.  The Veteran's feet were warm and there was no 
skin breakdown.  There was no post inflammatory pigment 
change referable to chronic venous stasis or venous stasis 
dermatitis.  The examiner commented that he saw no change 
compared to the previous examination in March 2004.  

In sum, the evidence fails to establish that the Veteran's 
varicose veins were manifested by more than intermittent 
edema of the left leg.  The clinical evidence does not show 
that, prior to May 4, 2005, he had persistent edema that was 
only incompletely relieved by elevation.  The Board concludes 
that the medical findings on examination are of greater 
probative value than the Veteran's allegations regarding the 
severity of varicose veins.  Therefore, the Board finds that 
the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for varicose veins of the left 
leg, prior to May 4, 2005.  

In a statement dated May 4, 2005, the Veteran's private 
physician related that he had continued difficulty with 
varicosities of the left lower extremity.  She asserted that 
he had significant edema and occasional significant pain.  In 
addition, the examiner observed that he was beginning to have 
stasis pigmentation.  

It was on the basis of this report that the RO assigned a 20 
percent evaluation for varicose veins of the left leg, 
effective May 4, 2005.  The remaining issue is whether a 
higher rating is warranted from that date.  The Board notes 
that a private physician reported in August 2006 that the 
Veteran's varicosities were unchanged.  He had pain from 
chronic varicosities.  In a November 2006 report, apparently 
for the Social Security Administration, another private 
physician noted that the Veteran had blue, flat varicose 
veins of the lower left leg.  The leg was said to be mildly 
edematous.  The calves were soft and non-tender to palpation.  

On VA examination in March 2008, the Veteran asserted that he 
had left calf throbbing, pounding, pumping type pain from the 
knee to the ankle.  He related that his left ankle swelled 
after he had been on his feet for about one hour.  He stated 
that this was better with elevation and wearing TED hose.  
The Veteran denied having received treatment for his varicose 
veins in the previous three years.  It was noted that there 
were no skin ulcerations.  An examination revealed that he 
had left lower extremity varicosities.  He had some small 
cutaneous veins proximally and anteriorly, and he had some 1/4 
inch anterior lower left leg varicosities which were also 
present on the dorsal aspect of the foot and ankle.  The 
varicosities were described as mild to moderate in 
appearance.  There was no post inflammatory pigment change or 
venous stasis skin changes.  There was no swelling or edema.  
It was also noted that there was no redness, tenderness or 
induration.

The evidence supporting the Veteran's claim consists of his 
statements that his varicose veins have increased in 
severity.  In contrast, the medical findings on examination 
fail to demonstrate that a higher rating is warranted.  In 
this regard, there is no clinical evidence of persistent 
edema or stasis pigmentation, as would be required for a 
higher evaluation.  The Board concludes that the medical 
findings on examination are of greater probative value than 
the Veteran's statements concerning the severity of his 
varicose veins.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent from May 4, 2005.

	II.  Total rating 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more; 
or if there are two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent disability 
or one 40 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
advancing age may be considered.  

The Veteran has been granted service connection for left knee 
instability, status post arthroplasty, evaluated as 30 
percent disabling; varicose veins of the left leg, evaluated 
as 10 percent disabling from November 1999, and 20 percent 
disabling from May 4, 2005; low back strain with 
osteoarthritis and degenerative disc disease, evaluated as 10 
percent disabling; and for degenerative disease of the right 
knee, evaluated as 10 percent disabling.  The combined 
schedular evaluation was 50 percent prior to May 4, 2005, and 
60 percent from May 4, 2005.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating based on individual 
unemployability due to service-connected disability, where 
the disability rating did not entitle the appellant to a 
total disability rating under 38 C.F.R. § 4.16(a), the rating 
board must also consider the applicability of 38 C.F.R. 
§ 4.16(b), and that the decision or non-decision by the RO 
whether to refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.  In this case, the Veteran does 
not meet the schedular standards under 38 C.F.R. § 4.16(a), 
and the preponderance of the competent evidence fails to 
establish that he is unemployable due solely to his service-
connected disabilities.  

The record discloses that the Veteran completed two years of 
college.  He has work experience in maintenance and last 
worked in April 2006.

The Board acknowledges that the record includes June 2004 and 
August 2004 statements from private treatment providers 
indicating that the Veteran is unemployable.  However, these 
opinions are of little probative value as they were rendered 
while the Veteran was still gainfully employed.  In fact, he 
remained employed for almost two years following those 
statements.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  

In May 2005, the Veteran's private physician noted that his 
current employment had caused a great deal of stress as he 
was on his feet and did a lot of heavy lifting.  She stated 
that continued employment in his field seemed unlikely, but 
added that the Veteran was unable to discontinue work at that 
time as he had to support his family.  In an August 2006 
letter, the physician noted the Veteran's disabilities to 
include nonservice-connected plantar fasciitis.  She 
commented that based on the reports she had received from his 
orthopedist, podiatrist and neurosurgeon, it would be 
difficult for the Veteran to obtain gainful employment in the 
competitive work force.  She reiterated this conclusion in 
September 2008.

An examiner for the Social Security Administration related in 
November 2006 that the Veteran's knee problems and 
varicosities rendered him impaired from activity requiring 
kneeling, bending and crawling, and his ability to lift was 
limited to 20 pounds.  The Board notes the Veteran was 
granted Social Security benefits, but consideration also 
included neck disability and disabilities of the feet.

In September 2008, a private chiropractor noted that the 
Veteran had extensive injuries and degenerative conditions of 
the spine, particularly the lumbar and thoracic regions.  He 
stated that these injuries, in conjunction with others, had 
made in nearly impossible for the Veteran to seek gainful 
employment.

The Board notes that there is some conflict in the record as 
to the reason the Veteran left his job.  When examined by the 
VA in March 2008, the Veteran related that he had worked at 
the same church for 27 years, but that he could no longer 
perform his duties, which included cleaning and repair work 
due to pain in his back and legs.  However, a May 2006 report 
of contact with a VA Rehabilitation Counselor shows that the 
Veteran stated he had been laid off from his job as a 
maintenance man and caretaker for a church when the 
congregation could not pay him.  Similarly, when he was 
examined in November 2006 for the Social Security 
Administration, it was stated that he had been laid off from 
his job at a church as it was low on money.  A VA Form 21-
4192, Request for Employment Information, was apparently 
received from the Veteran's employer in July 2008.  It was 
noted that the Veteran had last worked in April 2006, and 
that he had performed maintenance work.  It was stated that 
no concessions had been made to him based on disabilities.  
It was further indicated that the Veteran was no longer 
working due to financial cutbacks.  That same month, VA Form 
21-4192 was submitted through the Veteran's representative.  
This indicated that the Veteran was no longer working due to 
both financial and disability reasons.  

Following the March 2008 VA examination, the examiner noted 
that the Veteran had limitations on his employability due to 
his low back disability, his knees and legs.  He stated that 
the Veteran's ability to stand was limited.  He concluded, 
however, that the Veteran remained capable of sedentary type 
employment if he could alter his position from standing or 
sitting as needed.  In addition, the Board acknowledges that 
a VA Counseling Psychologist stated in July 2008 that the 
Veteran had a serious employment handicap.  He added, 
however, that as the disability conditions would not appear 
to interfere with the Veteran's ability to obtain and 
maintain suitable employment with retraining, the Veteran was 
felt to be reasonably feasible for achieving a vocational 
goal.  However, the Veteran would not respond to the 
counselors' attempts to contact him or identify a suitable 
training program.

The issue in this case is whether the Veteran is capable of 
performing the acts required by employment.  While there are 
several statements in the record indicating his disabilities 
render him unable to seek gainful employment, these 
statements were rendered over a year prior to his leaving 
gainful employment, or include consideration of conditions 
other than his service-connected disabilities in coming to 
that conclusion.  The Board finds the objective findings on 
VA examinations regarding the Veteran's left leg, lumbar 
spine, and knees, are entitled to greater probative weight 
than the unsupported assertions of the Veteran and his 
private treatment providers.  In sum, the preponderance of 
the competent evidence fails to establish that the Veteran is 
unemployable due solely to service connected disabilities, 
and the claim for a total rating based on individual 
unemployability due to service-connected disability is 
denied. 




ORDER

An increased rating for left knee instability, status post 
arthroplasty, is denied.

A rating in excess of 10 percent for varicose veins of the 
left leg, prior to May 4, 2005, is denied.

A rating in excess of 20 percent for varicose veins of the 
left leg, from May 4, 2005, is denied.

A rating in excess of 10 percent for degenerative disease of 
the right knee is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


